DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. 	Applicant filed the Request for Continued Examination on 11/26/2021. Claims 1, 4-9, 11-16, 19-24, and 26-30 are pending. Claims 1, 4, 6, 8-9, 12-13, 16, 19, 21, 23-24, and 27-28 are amended. Claims 2-3, 10, 17-18, and 25 are canceled. Claims 1, 4-9, 11-16, 19-24, and 26-30 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
Claim Objections
3.	Claims 1, 16, and 30 are objected to because of the following informalities:  
4.	Claims 1 and 16 recite “a BC check” which is an abbreviation.
	The first occurrence of all acronyms or abbreviations should be written out for clarity, whether or not they may be considered well known. For example, first occurrence of “a BC check” in claims should be written out “a BC check” (blockchain based check). 
5.	Claim 30 recites “The system of claim 16…”, however, the claim 16 is a method claim.
6.	Appropriate corrections are required.
Rejection under 35 USC § 101
7.	Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive.
Applicant argues that the additional limitations added into claims 1 and 16 clearly establishes that the claims integrated into a practical application.
	However, the additional limitations added into claims 1 and 16 merely repeat the same steps that were performed by unamended claims and do not integrated into practical application. Moreover, claims as a whole do not provide improvements to the functioning of a computer or to any other technology or technical field. Therefore, these claims are directed to an abstract idea.
The claims are not patent eligible.
Claim Rejections - 35 USC §112
8.	Claims 3 and 18 rejections under 35 U.S.C. 112 due to cancellation of claims are withdrawn.
Claim Rejections - 35 USC §103
9.	Rejections under 35 U.S.C. § 103 are withdrawn.
Claim Interpretation	
Intended Use
10.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
11.	Claims 1 and 16 recite “rewriting the BC check to indicate …”  
Claims 15 and 30 recite “…wherein the BC checks… to impose criteria-specific limitations…”
12.	The underlined limitations include intended use and are not give patentable weight.

Optional Language
13.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
14.	Claim 16 recites “determining whether a bank account… has access to transferrable funds in excess of the indicated amount of funds…”, “generating, in response to determining that transferrable funds… are accessible…”, when was it determined that the transferrable funds are accessible? Therefore, the limitations subsequent to the “determining whether…” step do not occur.
15.	The underlined limitations represent optional language and are not given patentable weight.
Claim Rejections - 35 USC §101
16.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17.	Claims 1, 4-9, 11-16, 19-24, and 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
18.	In the instant case, claims 1 and 16 are directed to a “system and method for receiving a BC check request, generating the BC, and transferring funds through the BC check”. 
19.	Claims are directed to the abstract idea of “receiving a BC check request, generating the BC, and transferring funds through the BC check” which is grouped under “Certain methods of organizing human activity is similar to commercial interactions such as sales activities or behaviors” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim 16 recites “receiving a BC check request from a first network participant, the BC check request indicating an intended recipient of a BC check and an amount of funds to be redeemable by the intended recipient upon redeeming a BC check generated based on the BC check request, wherein the intended recipient is a second network participant and wherein the amount of funds includes one or more of an amount of digital currency and an amount of fiat currency; determining whether a bank account of the first network participant has access to transferrable funds in excess of the indicated amount of funds; generating, in response to determining that transferrable funds in excess of the indicated amount of funds are accessible through the bank account of the first network participant, the BC check based on the BC check request; notifying … that the BC check has been generated, wherein … hosted by a consortium of financial institutions including the financial institution associated with the first network participant, and a financial institution associated with the second network participant; transmitting the BC check from a … wallet associated with the first network participant to a …wallet associated with the second network participant; notifying … that the BC check from the … wallet associated with the first network participant has been transmitted to the …wallet associated with the second network participant; rewriting the BC check to indicate a third network participant as a new intended recipient of the BC check, based on a request from the second network participant; transmitting the BC check from a … wallet associated with the second network participant to a … wallet associated with the third network participant; notifying … that the BC check from the … wallet associated with the second network participant has been transmitted to the … wallet associated with the third network participant; transmitting the BC check from the … wallet … associated with the third network participant to the financial institution associated with the first network participant; transmitting bank account information of the third network participant to the financial institution associated with the first network participant, wherein the bank account information includes one or more of an account number, an international bank account number, a swift code, and a routing number; validating … the BC check for supporting payment to the intended recipient, wherein the validating includes determining whether transferrable funds in excess of the indicated amount of funds are accessible through the bank account of the first network participant; transferring, after validation and upon request to cash the BC check at the financial institution associated with the first network participant, the amount of fiat currency … corresponding to the amount of funds designated by the BC check from the first network participant's bank account at the financial institution associated with the first network participant to the third network participant's bank account at the financial institution associated with the third network participant, wherein the financial institution associated with the first network participant and the third network participant are at least one of: a same financial institution, and different financial institutions that are members of a same consortium”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
20.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim 1 such as “one or more processors” and “one or more memory devices” and claims 15 and 30 such as “the BC checks are configured to be programmable to impose criteria-specific limitations” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of receiving a BC check request, generating the BC, and transferring funds through the BC check.  
21.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of receiving a BC check request, generating the BC, and transferring funds through the BC check using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
22.	Hence, claims are not patent eligible.
23.	Dependent claims 4, 5, 19, and 20 describe locking the funds such as digital and fiat currencies, to be transferred to the recipient, and transferability of these funds. Dependents claims 6, 7, 21 and 22 describe determining of expiration time of the BC check and termination of it, restrictions of transferability of funds in the BC check. Dependent claims 8 and 23 describe transmitting deposit bank account information. Dependent claims 9, 14, 24, and 29 describe authentication of participant and recipient, and the biometric scan of signing the BC. Dependent claims 11 and 26 describe performing an authorization operation of evaluation authenticity of the BC check. Dependent claims 12, 13, 27, and 28 include limitations relating to stopping and canceling the BC check before it was cashed. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
24.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
25.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112
26.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

27.	Claims 1, 4-9, 11-16, 19-24, and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
28.	Claims 1 and 16 recite “transmitting the BC check from a digital wallet…” According to PGPub paras 53 and 56, the BC check can be paper. However, the Specification is silent how a paper check can be transmitted by a digital wallet.
	Claims 4 and 19 recite “… wherein locking imposes usability restrictions…” (PGPub paras 6, 107). The Specification describes the result of “locking” (imposes restrictions) but not what “locking” comprises, what devices are involved…etc. such that one of ordinary skill is informed how Applicant intends the functionality “locking imposes usability restrictions” to be performed. 
Claims 5 and 20 recite “… wherein locking the digital currency restricts a transferability of the digital currency” (PGPub paras 6, 112).  The Specification describes the result of “restrictions of transferability” (e.g., coordinating the freezing of fiat-currency, and/or the lock up of digital currency) but not what “restrictions of transferability” comprises, what devices are involved…etc. such that one of ordinary skill is informed how Applicant intends the functionality of restricting “a transferability of the digital currency” to be performed.
 Claims 7 and 22 recite “…wherein locking the funds restricts the transferability of the funds until the BC check is cashed or terminated” (PGPub paras 6, 106).  The Specification describes the duration of “restrictions of transferability” (until the BC check is cashed or terminated) but not what “restrictions of transferability” comprises, what devices are involved…etc. such that one of ordinary skill is informed how Applicant intends the functionality of cashing or terminating the BC check to be performed.
Claims 9 and 24 recite “authenticating… without requiring authentication of the first network participant and the second network participant by the financial institution associated with the second network participant”. However, this language is not found in the Specification. Additionally, para 82 “(9) it may require fewer authorization/validation steps before being cashed, and involves fewer entities for the same purpose, etc. (e.g. it is unnecessary for the payee's bank to be involved in the validating and/or cashing of the BC check)” does not support the limitation as the Specification is silent an authentication process that requires “authentication of the first network participant and the second network participant by the financial institution associated with the second network participant” such that it can be omitted (see para 59). 
Claims 12 and 27 recite “wherein stopping the BC check disables the BC check”. However, this is not in line with Applicant’s Specification (para 106). 
Claims 13 and 28 recite “wherein canceling the BC check disables the BC check”. However, this is not in line with Applicant’s Specification (para 106). 
Claims 15 and 30 recite “… the BC checks are configured to be programmable to impose criteria-specific limitations…” However, the Specification is silent how the BC checks are configured to be programmable to impose criteria-specific limitations.
29. 	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01).
30.	Claims 6, 8, 11, 14, 21, 23, 26, and 29 are rejected under the same rationale as claims 1 and 16 because claims 6, 8, 11, 14, 21, 23, 26, and 29 inherit the deficiencies of claims 1 and 16 respectively due to their dependency.

31.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


32.	Claims 1, 4-9, 11-16, 19-24, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of antecedent basis
33.	Claim 1 recites the limitation “the indicated amount of funds” in paragraph starting with “determining…” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the financial institution associated with the first network participant”, in paragraph starting with 1st “notifying…” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the digital wallet of a node associated with the third network participant”, in paragraph starting with 3rd “transmitting…” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the amount of funds designated by the BC check”, in the last paragraph. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the amount of funds” in paragraph starting with “receiving…” There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the indicated amount of funds” in paragraph starting with “determining…” There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the financial institution associated with the first network participant”, in paragraph starting with 1st “notifying…” There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the digital wallet of a node associated with the third network participant”, in paragraph starting with 3rd “transmitting…” There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the amount of funds designated by the BC check”, in the last paragraph. There is insufficient antecedent basis for this limitation in the claim.
Unclear scope
34.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
35.	Claims 1 and 16 recite “notifying a blockchain… wherein the blockchain is hosted by a consortium of…” It is unclear what blockchain is notified because according to Specification (PGPub, paras 90 and 91, Fig.3, item 213) each (UNode) blockchain component may build and/or host a blockchain that maintains the BC check record identifying BC checks written, generated, transferred, and confirmed. 
36.	Claims 1 and 16 recite “validating, by the blockchain, the BC check for supporting payment to the intended recipient…” However, it is unclear whether the intended recipient is the second network participant to whom the BC check was initially requested or the third network participant to whom the BC check has been rewritten.
37.	Claim 1 recites “A system comprising: …; and one or more memory devices storing instructions … cause the system to …” The following limitations do not identify what components of the system perform steps of “receiving …; determining …; generating …; notifying …; transmitting…; notifying …; rewriting…; transmitting…; notifying…; transmitting…; transmitting…; …; transferring …”
Claims 4, 6, 8, 9, and 11-14 recite “The system … when executed by the one or more processors, further cause the system to …” The claims 4, 6, 8, 9, and 11-14 limitations do not identify what components of the system perform steps of “locking…”, “determining…”, “terminating…”, “unlocking…”, “transmitting…”, “authenticating…”, “performing…”, “stopping…”, “canceling…” and “signing…” respectively.
38.	The claims are not in line with the Specification (PGPub, paragraphs 71, 87, 124, and 129). It is unclear what performs method steps. MPEP 2173.02 (I-III). 
39. 	Claim 16 recites “receiving …; determining …; generating …; notifying …; transmitting…; notifying …; rewriting…; transmitting…; notifying…; transmitting…; transmitting…; …; transferring …”
	Claim 19 recites “locking…”
	Claim 21 recites “determining …; terminating …; unlocking …’
	Claim 23 recites “transmitting …”
	Claim 24 recites “authenticating …”
	Claim 26 recites “performing …”
	Claim 27 recites “stopping…”
	Claim 28 recites “canceling …”
	Claim 29 recites “signing …”
40.	The claims do not identify what performs underlined above steps, therefore the claims are not in line with the Specification (PGPub, paragraphs 71, 87,124, and 129). It is unclear what performs method steps. MPEP 2173.02 (I-III). 
Means Plus Function
41. 	Claims 15 and 30 limitations “… the BC checks are configured to be programmable to impose criteria-specific limitations…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
According to PGPub para 53, the BC check can be a machine-readable code or paper (see also para 56). While para 82 describes the BC check as being “criteria specific such that they can be configured to only be used in transactions/situations that satisfy predefined criteria (e.g., to be used for specific purpose, to be sent to a specific payee, etc.)” Applicant does not describe the “structure” of the check such that a machine readable code or paper check can be programmed “to impose criteria-specific limitations”.
42.	However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, MPEP 2181 III. 
43.	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
44. 	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
45.	Claims 5, 7, 20, and 22 are rejected under the same rationale as claims 1 and 16 because claims 5, 7, 20, and 22 inherit the deficiencies of claims 1 and 16 respectively due to their dependency.
Claim Rejections - 35 USC § 102
46.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
47.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


48.	Claims 16, 19-24, and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20200134583A1 to Hu et al
49.	As per claim 16: 
Hu et al. discloses the following limitations:
receiving a BC check request from a first network participant, the BC check request indicating an intended recipient of a BC check and an amount of funds to be redeemable by the intended recipient upon redeeming a BC check generated based on the BC check request, wherein the intended recipient is a second network participant and wherein the amount of funds includes one or more of an amount of digital currency and an amount of fiat currency (Fig.1, items 102, 104, [0030]-[0034], [0056])
determining whether a bank account of the first network participant has access to transferrable funds in excess of the indicated amount of funds [0038]
Claim 16 limitations “generating, in response to determining that transferrable funds… are accessible…” and subsequent limitations “notifying …; transmitting…; notifying …; rewriting…; transmitting…; notifying…; transmitting…; transmitting…; validating…; transferring …” may not occur because when it was determined that “the transferrable funds in excess of the indicated amount of funds” are not accessible. 
Claim has optional language and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art. 
50.	As per claims 19-24, and 26-30, each merely further describes the independent claim 16 (e.g. receiving a BC check request, generating the BC, and transferring funds through the BC check).
Conclusion
51.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US20200042955A1 – Widdows – Discloses a system and a method for electronic check processing that may enable the transmission of electronic checks from a payor system to a payee system where the check processing system may receive a check generation request from the payor system.
	US20180293573A1 - Ortiz et al. – Discloses systems, methods, and machine-executable data structures for the processing of data for the secure creation, administration, manipulation, processing, and storage of electronic data useful in the processing of electronic payment transactions.
	US20190340584A1 – Arora et al. – Discloses a method for secure approval of a check, wherein the machine-readable code is displayed on a physical check and encoded with the block identifier and validation value; identifying a blockchain data value stored in the blockchain.
	US20200285624A1 – Floyd et al. – Discloses systems and methods of managing documents associated with resources, when executed, configure the processor to extract a document identifier from the image of the subject document and obtain a date associated with the subject document.
US20130317958A1 – Rajasekaran – Discloses a method and a system for maintaining a plurality of statuses corresponding to each of one or more cheque leaves of a cheque-book and each of the plurality of statuses depicts a cheque leaves corresponding life-cycle stage.
US9002749B1 – Thiele – Discloses methods and systems for virtual checking where a virtual check is created by a payor's device and then sent to the payee's device.

52.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692